Citation Nr: 0605247	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-10 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUE

Entitlement to service connection for bilateral eye 
disabilities, claimed as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1964 to November 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision from the Oakland RO.  In August 2004, this 
matter was remanded for additional evidentiary development.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that 
the veteran's bilateral eye disabilities, postoperative 
cataracts and retinal detachments, were caused or aggravated 
by his service connected diabetes mellitus; diabetic 
retinopathy is not shown.


CONCLUSION OF LAW

Service connection for bilateral eye disabilities as 
secondary to service-connected diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A January 2003 statement of the case (SOC), October 2003 and 
November 2005 supplemental SOCs (SSOCs), and letters in 
December 2001, April 2003, March 2004, and April 2005, all 
provided at least some VCAA-type notice, i.e., of what the 
evidence showed, the criteria for establishing secondary 
service connection, and the bases for the denials of the 
claim.  The December 2001, April 2003, March 2004, and April 
2005 letters outlined the appellant's and VA' s 
responsibilities in developing evidence to support the claim, 
advised him of what type of evidence would be pertinent to 
the claim, and advised him that he could identify evidence 
for VA to obtain or to obtain and submit the evidence on his 
own.  The January 2003 SOC and November 2005 SSOC provided 
the text of the regulation implementing the VCAA, 
specifically including the provision that the claimant should 
submit any pertinent evidence in his possession.  

Although complete content-complying notice was not provided 
prior to the initial adjudication of the matter on appeal, 
the veteran has had full opportunity to respond and 
supplement the record, and to participate in the adjudicatory 
process after full notice was given.  The claim was reviewed 
after full notice was given.  See November 2005 SSOC.  He is 
not prejudiced by any notice timing defect. 

Regarding the duty to assist, to the extent possible, private 
treatment records have been secured.  VA has arranged for the 
veteran to be examined (to obtain a nexus opinion).  He has 
not identified any pertinent records that remain outstanding.  
VA's duty to assist is met.  
II. Factual Background

The veteran's service medical records contain no mention of 
eye complaints, treatment, or diagnosis.

Private family physician and ophthalmologic treatment records 
reflect the veteran's history of treatment for various eye 
disorders beginning in 1982, including surgeries for 
bilateral cataracts and bilateral retinal detachments.  In 
July 2002 it was noted that there was no diabetic 
retinopathy.  A February 2003 eye examination also found no 
diabetic changes.  

On September 2005 VA examination scheduled pursuant to the 
Board's remand, the examiner reviewed the veteran's claims 
file, and noted his history of various eye surgeries.  On 
examination the impressions were: no diabetic retinopathy, 
both eyes; s/p phaco with implant, right eye; aphakia, left 
eye; and peripheral retinal scarring, both eyes, secondary to 
various retinal detachment repair procedures.  The examiner 
opined that the veteran's eye disorders were most likely not 
due to his diabetes.  It was explained that the veteran's eye 
problems started well prior to the diagnosis of diabetes and 
that most people with similar eye conditions did not have 
diabetes.  It was also noted that there was no evidence of 
ocular complications from diabetes.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by, a service-connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

It is neither shown nor alleged that a bilateral eye 
disability became manifested (and was incurred or aggravated) 
in service.  The veteran's only contention has been that he 
has bilateral eye disability secondary to diabetes mellitus.

There are three threshold requirements that must be met to 
establish secondary service connection:  1.) There must be 
competent evidence, a medical diagnosis, of the disability 
for which service connection is sought; 2.) There must be a 
disability which is already service connected; and 3.) There 
must be competent evidence that establishes that the 
disability for which service connection is sought was caused 
or aggravated by the service-connected disability.  

Here, only the first two of those requirements are met.  
There is ample evidence of current bilateral eye disability, 
namely postoperative cataracts and detached retinas.  And 
diabetes mellitus is service-connected.  However, there is no 
competent (medical) evidence that the service connected 
diabetes either caused or aggravated the eye disabilities 
shown; and the type of disability that results from diabetes 
(diabetic retinopathy) has not been found.  

The only competent medical evidence specifically addressing 
the matter of a nexus between the service connected diabetes 
and the veteran's diagnosed eye disorders is the report of 
the VA examination in September 2005.  The opinion offered by 
the examiner is against the veteran's claim.  The extensive 
private treatment records secured do not contain an opinion 
relating the veteran's eye disabilities to his service-
connected diabetes.  In fact, to the extent that they contain 
any relevant information, it is information against the 
veteran's claim (See July 2002 and February 2003 examinations 
noting no diabetic retinopathy.)  The veteran's own belief 
that his bilateral eye disability was caused by his service-
connected diabetes mellitus is not competent evidence, as he 
is a layperson, untrained in determining medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The preponderance of the evidence is against the veteran's 
claim, and it must be denied.   


ORDER

Service connection for bilateral eye disability as secondary 
to service-connected diabetes mellitus is denied. 



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


